—Appeal from order, Supreme Court, New York County (Ira Gammerman, J.), entered January 5, 1998, which, inter alia, removed the issue of the validity of the parties’ stipulation from arbitration, unanimously dismissed, as moot, without costs.
The circumstance that the parties proceeded to arbitration, at which it was found that 50% of defendant corporation is owned by each of the individual parties, without regard to the stipulation, has rendered the appeal moot. We therefore dismiss the appeal. Concur — Ellerin, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.